Exhibit 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of State Investors Bancorp, Inc. (the “Company”) of our report dated March 4, 2011, relating to thefinancial statements of the Company, which is incorporated by reference from the Company’s Registration Statement on Form S-1 (File No. 333-172659), filed on March 7, 2011, as amended. /s/ Hannis T. Bourgeois, LLP Baton Rouge, Louisiana July 26, 2011
